Title: From George Washington to the Earl of Buchan, 8 November 1793
From: Washington, George
To: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)


          
            My Lord,
            German Town in the State of Pennsyla8th Novr 1793
          
          Mr Lear, The Gentleman who will have the honr of putting this letter into your hands, I
            can venture, & therefore shall take the liberty, to introduce as worthy of your
            Lordships civilities. He has lived seven or eight yrs in my family as my private
            Secretary, and possesses a large share of my esteem & friendship. Commercial
            pursuits have taken him to Europe & a desire to visit some of the Manufacturing
            towns in Scotland carries him first to that Country. A wish while there to pay his
            respects to Your Lordship, with whom he knows I have been in corrispondence, must be my
            apology for recommending him to your notice especially as it will afford me a fresh
            occasion to assure you of the high esteem & respect with which I have the honor to
            be Your Lordships Most Obedt & Very Hble Serv⟨t⟩
          
            Go: Washingt⟨on⟩
          
        